DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2022 is being considered by the examiner. As noted in the IDS by the examiner the non-English documents were not submitted with their respective full English translations and thus those noted documents were not fully considered by the examiner. 
Allowable Subject Matter
Claims 1 and 5-19 are allowable.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears in the prior Notice of Allowance sent 02/22/2022. 

Reasons for Allowance
The examiner's statement of reasons for allowance are documented in Notice of Allowance filed 02/22/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brothers et al. (US Pub. No. 2016/0350645):  teaches distributing weights among a set of processing compute notes where the same weights can be processed for a given feature map and different weights are stored when processing a current layer of the neural network model. And loading weights to the processing units based on different distribution patterns based on memory size and computation layer.
Arrigoni et al. (US Pub. No.  20180218275): teaches the use of residue number system (RNS) in processing weights and activations for accelerating forward propagation of convolutional neural network, where the RNS includes the dot product for performing operation between the weight and activation vectors/matrices. 
Yao et al. (US Pub. No. 20180046903): teaches the use of distributed processors for computing operations for convolutional neural networks such as vector inner products. 
Cadambi et al. (US Pub. No. 2011/0119467): teaches the use of software processes that perform product operations over distributed processing circuits as chained parallel processes for implementing dataflow matrix operation for processing the volumetric data blocks associated with the convolution operations being processed in parallel.
Greer (US 20080152217): standard operations of a neural network is to perform an inner-product operation of a node with a weight value. 
Chang et al (US 20180173571): teaches a dataflow is an arrangement of data in a processing system and an inner-product is a mathematical operation that are used as part of performing operations associated with a convolutional neural network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN ALABI whose telephone number is (571)272-0516. The examiner can normally be reached Monday-Friday, 8:00am-5:00pm EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.O.A./Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129